Case 3:19-cv-11915-AET-DEA Document 12 Filed 08/14/19 Page 1 of 2 PageID: 178


                                 SCHWARTZ & POSNOCK
                                     ATTORNEYS AT LAW
                                      99 CORBETT WAY
                                          SUITE 203
                                 EATONTOWN, NEW JERSEY 07724
                                            ——————
DAVID A. SCHWARTZ*†                   TELEPHONE: (732) 544-1460             OF COUNSEL
LESLIE B. POSNOCK†                    TELECOPIER: (732) 544-1462            DAVID J. GRUBER*
                                     dschwartz@schwartzposnock.com          MICHAEL A. POSNOCK
                                                                            (1930-2011)
                                                                             ————
                                                                            *ALSO LICENSED IN NY
                                                                            †ALSO LICENSED IN PA & CA


                                                       August 14, 2019

VIA ECF

Hon. Anne E. Thompson, U.S.D.J.
U.S. District Court
Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
Room 4050
402 East State Street
Trenton, New Jersey 08608

               Re: Tramaglini v. Township of Holmdel, et al.
                   Civil Action Number 3:19cv11915 (AET)(DEA)

Dear Judge Thompson:

This firm represents the defendants in the above-referenced civil action. Currently pending before
the court is the defendants’ motion to dismiss the complaint under F.R.Civ. P. 12(b)(6). The
plaintiff filed his opposition papers yesterday, August 13, 2019. The defendants’ reply
submission is currently due on August 20, 2019. We write to request a ten day extension, until
August 30, 2019 to file our reply. The plaintiff consents to this request.

In the past two weeks I have been actively involved in preparing for a trial involving a traumatic
brain injury in Superior Court-Monmouth County. That case resolved Monday afternoon.
However, due to my near exclusive involvement in that matter, my other cases have been largely
unattended and I am far behind in many pending matters.

Thank you for your consideration.

                                                       Respectfully submitted,

                                                       SCHWARTZ & POSNOCK

                                                       /s/ David A. Schwartz

                                                       DAVID A. SCHWARTZ
DAS:cc
Case 3:19-cv-11915-AET-DEA Document 12 Filed 08/14/19 Page 2 of 2 PageID: 179


                                  SCHWARTZ & POSNOCK


Hon. Anne E. Thompson, U.S.D.J.
August 14, 2019
Page 2



cc: Matthew Adams, Esq. (via ECF)
    Marissa Koblitz Kingman, Esq. (via ECF)
